Citation Nr: 1703692	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  06-34 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an extraschedular rating for hypothyroidism.

2. Entitlement to an increased extraschedular rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine, presently granted as an additional 10 percent disabling (for a total of 30 percent) from December 19, 2011.

3. Entitlement to an extraschedular rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine prior December 19, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1979 and from May 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been assumed by the RO in Oakland, California.  

This case has a long history.  It initially came to the Board in September 2010, at which time the Board issued a remand for further development.  In a November 3, 2011 decision, the Board denied entitlement to a rating in excess of 30 percent for the Veteran's hypothyroidism.  The Board also remanded the matter concerning the proper disability rating for the chronic muscular strain in the right paraspinous muscles of the thoracic spine, which was, at that point, evaluated as 10 percent disabling.  

The Veteran appeals the November 2011 decision as to the issue of the rating for hypothyroidism to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, and vacated the November 2011 decision as to the hypothyroidism issue.  

In a January 2013 rating decision, the RO assigned the chronic muscular strain in the right paraspinous muscles an increased rating of 20 percent, effective December 19, 2011.  That rating decision also granted separate evaluations for right and left lower extremity neurological disabilities.  Per the April 2014 and December 2015 Board decisions and remands, the issue of increased initial ratings assigned for the lower extremity neurological disabilities are not on appeal.  

In April 2014 the Board issued a remand so that the Veteran could be afforded a new examination of his chronic muscle strain in the right paraspinous muscles of the thoracic spine, and so that an addendum opinion could be obtained regarding the severity of the Veteran's hypothyroidism.  The Board also remanded the issue of an extraschedular evaluation so that it could be referred to the director of Compensation Service for an initial determination as to entitlement to extraschedular ratings for hypothyroidism in accordance with the provisions of 38 C.F.R. § 3.321(b) (2016).  

In December 2015, the matters returned to the Board.  At that time, the Board again denied entitlement to a schedular rating in excess of 30 percent for hypothyroidism; granted entitlement to a 20 percent schedular rating, but not higher, for chronic muscular strain in the right paraspinous muscles of the thoracic spine for the period prior to December 19, 2011; and denied entitlement to a schedular rating in excess of 20 percent for chronic muscular strain in the right paraspinous muscles of the thoracic spine for the period from December 19, 2011.  It also remanded the issues of entitlement to extraschedular ratings for both hypothyroidism and chronic muscular strain in the right paraspinous muscles of the thoracic spine for referral to the Director of Compensation service for an initial determination of those issues under the provisions of 38 C.F.R. § 3.321(b).  Notably, the Board remanded the extraschedular rating issue for hypothyroidism under the holding in 
Stegall v. West, 11 Vet. App. 268 (1998) because the RO had yet to forward that issue to the Director, per the April 2014 remand orders.  

In December 2015, the RO issued a rating decision which purported to comply with the Board's order granting a 20 percent rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine for the period prior to December 19, 2011, but in fact, only granted the 20 percent rating from December 19, 2011 onward.  This was an incorrect interpretation of the Board's previous grant.  In fact, the Veteran was already in receipt of a 20 percent rating from December 19, 2011.  The Board observes that the Veteran's initial claim for an increased rating was filed on September 1, 2004.  As such, it has reclassified the issues on appeal to both reflect the correct rating, and the dates in question on the above title page.

Following the Board's December 2015 remand, the RO referred the issue of entitlement to an extraschedular rating for chronic muscular strain in the right paraspinous muscles of the thoracic spine to the Director of Compensation Services for an initial determination on the issue.  In a March 2016 signed Memorandum, the Director suggested that the Veteran was, in fact, entitled to an extraschedular rating for that disability.  In a subsequent June 2016 rating decision, the RO granted a 30 percent extraschedular rating for that disability from December 19, 2011.  As that rating does not constitute a maximum grant of the issue on appeal, the matter of the rating assigned remains before the Board.  Therefore, the Board has reclassified that issue as one for an increased extraschedular rating from December 19, 2011.  

In July 2007, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  To date he has not renewed that withdrawn request.  

In the December 2015 decision and remand, the Board found that the issue of entitlement to total disability based on individual unemployability had been granted in March of that year, and therefore was no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The degree of actual current impairment caused by the Veteran's hypothyroidism is adequately compensated for by the schedular rating for the entire period on appeal.

2. The evidence prior to December 19, 2011, shows that the Veteran's disability picture with regard to his chronic muscle strain of the paraspinous muscles was not meaningfully different than the disability picture presented at the December 2011 VA examination.

3. For the entire period on appeal the Veteran's chronic muscle strain of the paraspinous muscles has resulted in an "average impairment in earning capacity" significant enough to warrant an additional 10 percent extraschedular rating in excess of his 20 percent schedular rating.


CONCLUSIONS OF LAW

1. The criteria for an extraschedular rating for hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.119, Diagnostic Code 7903 (2016).

2. The criteria for an additional 10 percent extraschedular rating (for a total of 30 percent) for chronic muscle strain of the paraspinous muscles have been met prior to December 19, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.1, 4.71a, Diagnostic Code 5237 (2016).

3. The criteria for an increased extraschedular rating in excess of 10 percent (for a total of 30 percent) for chronic muscle strain of the paraspinous muscles have not been met for any period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.1, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in October 2004, November 2005 and March 2006.  See Pricket v. Nichsolson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully complaint VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure any timing defects).  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  

The RO has obtained the Veteran's VA treatment records, to include records from VA medical facilities located in California (Chico, Martinez, Redding, and Sacramento (Mather)), and Oregon (Klamath Falls, Portland, Roseburg, and White City).  The record also includes private treatment records identified by the Veteran.  Here, the Board points out that the Veteran himself has indicated that records from Dr. E.T. are no longer available.  Records from several Naval medical facilities are already on file, as are his service treatment records.  The record also includes multiple VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  Finally, the Board observes that the record includes the administrative decision of the Director of Compensation Service, regarding both disabilities on appeal.  Since the most recent Board decision and remand was issued in December 2015, neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Extraschedular Ratings

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321 (b)(1) (2016).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation Service (Director).  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board did so in this case in April 2014 and December 2015.  In March 2016 2014, the AOJ referred the claims on appeal for an extraschedular consideration to the Director.  In a June 2016 decision, the Director denied an extraschedular rating for hypothyroidism and granted an additional 10 percent for chronic muscular strain of the right paraspinous muscles of the thoracic spine; the AOJ continued the denial of the extraschedular rating for hypothyroidism in a supplemental statement of the case dated June 2016 and issued a rating decision granting a 30 percent rating for chronic muscular strain, effective December 19, 2011. 

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

Thun describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet App 111.

A. Hypothyroidism

The Veteran's hypothyroidism is presently rated as 30 percent disabling, a rating which was affirmed in the December 2015 Board decision.  That rating assigned under 38 C.F.R. § 4.119, Diagnostic Code 7903.

Under Diagnostic Code 7903, a 30 percent rating is assigned for fatigability, constipation, and mental sluggishness.  A 60 percent rating is granted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is appropriate when symptoms include cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2016).  

The record indicates that service connection for hypothyroidism, status post (secondary to) Graves's disease was granted in December 1994 and assigned a 10 percent disability rating.  The evaluation was increased to 30 percent in April 2003.  

Social Security Administration (SSA) records show that in December 2003, a psychiatric examination performed in connection with the Veteran's application for SSA benefits reported emotional fatigue and depression.  He was oriented on examination with some memory impairment.  During another December 2003 examination, his blood pressure was 110/80, with a pulse of 84 beats per minute, and he weighed 160 pounds.  Statements from the Veteran and others who knew him at the time included reports of depression, mood swings, memory problems, and problems with keeping jobs and concentrating in school.  

Private medical records include a May 2004 note documenting complaints of non-recurrent and non-chronic diarrhea with abdominal pain; the physician noted that the Veteran's most recent thyroid function test was normal, and that his Graves's disease was asymptomatic.  A July 2004 entry documented complaints of depression, insomnia, and anxiety.  Cognitive functioning was normal, and the diagnosis was depression.  In August 2004, the veteran was treated for chest wall pain, but a September 2004 entry noted that review of the cardiovascular system was normal.  The Veteran's weight fluctuated between 158 and 162 lbs.  He was consistently alert and oriented.  Examination of his eyes and cardiovascular system were consistently negative for any identified abnormalities.  His heart rate was measured as between 66 and 77 beats per minute, except during a sleep study which showed intermittent bradycardia.  

VA treatment records show that in December 2003, the Veteran's blood pressure was 143/74, with unconfirmed hypertension.  No other entry suggested the presence of hypertension, and almost every other blood pressure reading after December 2003 gave blood pressure readings below 140/90.  A May 2004 diagnostic study of the head showed the presence of cortical atrophy with no evidence of intracranial mass.  A June 2004 entry noted that the Veteran denied any heat or cold intolerance.  Mental status examinations consistently showed the Veteran was alert and oriented, with clear cognition.  His mood was occasionally depressed, and occasionally eurythmic.   He mainly reported feeling irritable.  Pulse ranged from 54 to 92 beats per minute, but was predominantly more than 60 beats per minute.  Weight fluctuated between 144 and 168.5 pounds.  Chest x-ray studies were consistently negative, but a June 2006 echogram of the abdomen showed atherosclerotic vascular changes.  A July 2007 entry noted that the Veteran experienced chest pain during a stress test.  He was diagnosed with atypical chest pain, possibly musculoskeletal in origin.  A cardiac murmur in the form of a loud S2 was noted in December 2011, and an echocardiogram later that month showed trace mitral valve regurgitation and "1+" tricuspid valve regurgitation with no other identified abnormalities.  Free T4 was usually within normal limits, but sometimes low.  Thyroid-stimulating hormone (TSH) was usually within normal limits.  The Veteran complained of diarrhea, which was attributed to diverticulitis.  He reported fatigue and daytime lethargy, but denied tremors.

A November 2004 VA examination included reports that the Veteran had used Synthroid since the 1980s and that he experienced symptoms to include daily fatigue and tremors in the upper extremities which increased with fatigue.  He also reported experiencing heat intolerance and diarrhea.  Physical examination showed he was alert and oriented, with intact memory.  Blood pressure was 127/69.  Pulse was 63 beats per minute.  No tremors were present.

A March 2006 VA examination showed the Veteran complained for easy fatigability but explained that he could accomplish tasks.  He reported that he becomes shaky with stress. The Veteran described his weight as stable.  Physical examination showed he weighed 160 pounds.  

During a July 2011 VA examination, the Veteran reported symptoms including shakiness, heat intolerance, fatigability, weakness, depression, tremors, palpitations, diarrhea, and excess sweating.  Physical examination showed that he had a pulse rate of 64 beats per minute.  His blood pressure was well below 140/90.  He weighed 155 pounds.  He denied recent weight changes.  The examiner observed the Veteran to be nervous and talkative.  Free T4 and TSH were within normal limits.  

The Veteran attended a VA examination in May 2013 at which time the examiner noted that the Veteran was now euthyroid following treatment for Graves's disease, with hypothyroid endocrine dysfunction.  The examiner clarified that the Veteran did not have any findings, signs or symptoms attributable to a hyperthyroid conditions with the exception of heat intolerance and jumpiness.  He reported hypothyroid symptoms such as fatigability, tiring easily, and not sleeping well.  He denied cold intolerance, mental sluggishness, mental disturbance, muscular weakness, weight gain and bradycardia.  Eyes were normal with no exophthalmos.  Pulse was regular.  Blood pressure was 145/74.  The examiner stated that heat intolerance was not a symptom of euthyroid or hypothyroidism, and that the Veteran's complaints appeared to reflect more of what he remembers when he had Graves's disease, rather than what he currently experienced.  The examiner noted that the Veteran's thyroid medication was at a therapeutic level.  

A June 2014 VA examination report included reports of heat flashes, sweating, alternating constipation and diarrhea, and constant tremors.  The Veteran endorsed every single symptom of both hyperthyroidism and hypothyroidism.  For hyperthyroidism, he endorsed cardiovascular and gastrointestinal symptoms, tremor, emotional instability, fatigability, muscular weakness, increased sweating, flushing, heat intolerance, and frequent bowel movements.  He indicated that his hear intolerance was intermittent.  For hypothyroidism he reported experiencing fatigability, constipation, mental sluggishness, depression, muscular weakness, sleepiness, cold intolerance, and bradycardia.  Eyes were normal with no exophthalmos.  Heart rate was 62 beats per minute.  Blood pressure was 106/62.  The examiner noted that the Veteran's free T4 and TSH were normal.  

The examiner provided a reasoned medical opinion which stated that the Veteran was euthyroid and that few of his subjective complaints were likely related to the service-connected hypothyroidism.  He explained that the alternating constipation and diarrhea were more consistent with irritable bowel syndrome as the cause, given the Veteran's euthyroid state.  As for tremors, the examiner explained that tremors do appear during acute states of hyperthyroidism, but generally resolve after treatment.  He noted that the Veteran did not evidence any tremors on examination.  The examiner stated that it was likely that the complaint of easy fatigability were related to the hypothyroid state.  The examiner suggested that complaints of sleepiness were more likely due to poor sleep.  The examiner's review of the Veteran's weight loss and gain over the prior two years showed some fluctuations, but no significant gain.  He explained that the reported heat intolerance was not likely related to the acute phase of hyperthyroidism and it would be exceedingly rare for it to have persisted since then.  The examiner did find that the reported cold intolerance was likely the result of the hypothyroid state.  As for the reports of erratic heart rate, the examiner found no abnormal variations upon testing.  Reported hot flashes and sweating were complaints that do not persist as long-term consequences of Graves's disease.  Although muscle weakness can be seen in hyperthyroidism and in untreated hypothyroidism, substantial weakness was not found on examination of the Veteran; the examiner concluded that any weakness was likely due to deconditioning from activity limitations stemming from his thoracic spine disorder.  Finally, concerning emotional instability, depression, anxiety, and irritability, the examiner noted that emotional lability and irritability are common in acute hyperthyroid states, but after treatment and normalization of thyroid functions, the symptoms tend to resolve; he noted that persistence of those symptoms past treatment is exceedingly rate and not known to be a long-term sequelae of treated Graves's disease.  

In June 2016, the Director of Compensation Service rendered an administrative decision regarding entitlement to an extraschedular rating for hypothyroidism.  The examiner noted the June 2014 VA examination specifically and concluded that the Veteran experiences fatigability, constipation, mental sluggishness, and depression.  It also acknowledged the Veteran's report of tiring easily, erratic heart rates, depression, and on-going constipation.  The Director stated that the hypothyroid condition alone does not prevent sedentary work or light physical labor.  Therefore, ,the service-connected hypothyroidism and all of its associated symptoms did not present an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization that would render the current rating schedular criteria inadequate.  

After a careful review of all evidence of record, the Board agrees with the Director of Compensation Service and finds that the symptomatology and occupational impairment caused by the Veteran's hypothyroidism are specifically contemplated by the schedular criteria, and the Veteran is not entitled to an extraschedular rating for that service-connected disability.  The schedular criteria under Diagnostic Code 7903 specifically provide for disability ratings based on a broad spectrum of symptomatology and occupational impairment.  In this case, considering the lay and medical evidence, the Veteran's hypothyroidism has, through the pendency of the appeal, been manifested by fatigability, mental sluggishness, cold intolerance, and sleepiness, but not by muscular weakness, cardiovascular involvement, mental disturbance or bradycardia.  

The Board acknowledges the December 2012 JMR, in which the Court, in granting the joint motion, de facto determined that the schedular criteria did not reasonably describe the Veteran's disability level and symptomatology.  However, the Board observes that the parties to the JMR made the questionable observation that the Veteran's disorder was manifested by symptoms of both Graves's disease and hypothyroidism.  In other words, the parties suggested that the Veteran had symptoms of both hypothyroidism and hyperthyroidism.  However, the matter on appeal is the issue of the Veteran's rating for hypothyroidism alone and the subsequent June 2014 VA examination confirmed the Veteran's symptoms which are attributable to his hypothyroidism alone.  Those symptoms are explicitly accommodated in the Diagnostic Code.  

Further, the Board finds that the symptoms attributed to the Veteran's hypothyroidism may interfere with this ability to find and maintain employment, but do not constitute an exceptional picture that renders the application of the schedular standard impractical.  While the symptoms experienced by the Veteran alone may interfere with his employment,  they do not cause marked interference, i.e., beyond that contemplated by the 30 percent rating.  See 38 C.F.R. § 4.1 (2016) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  In fact, both the June 2014 VA examiner and the Director have explicitly found that, although the Veteran does have a number of subjective complaints, few are likely related to his thyroid condition.  While the Veteran may likely tire easily due to the condition, as it stands, the thyroid condition alone would not prevent sedentary or light physical labor.  The Board acknowledges that the Veteran is in receipt of total disability based on individual unemployability (TDIU) from June 5, 2014; however, this is based on the collective impact of his service-connected disabilities, and not solely on his hypothyroidism.  The symptoms of his hypothyroidism do not by themselves case marked interference with employability, as sedentary work is still possible, despite the attributable symptoms.  

As the degree of actual current impairment caused by the Veteran's hypothyroidism is adequately compensated for by the schedular rating for the entire period on appeal, the Board finds that an extraschedular rating is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable at this time.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disability experienced.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  However, although the Veteran is presently service-connected for a number of other disabilities, there is no indication in the evidence of record that any of these conditions cause a collective effect on his service-connected hypothyroidism.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to only the combined effect of multiple conditions. 

B. Chronic Muscle Strain -  Right Paraspinous Muscles

The Veteran's chronic muscle strain of the right paraspinous muscles was awarded a 20 percent rating for the entire period on appeal in the Board's December 2015 decision.  That rating is issued under 38 C.F.R. § 4.71a, Diagnostic Code 5137, which accommodates lumbosacral or cervical strain.  Curiously, the RO subsequently issued a rating decision which ignored the Board's decision and only granted the 20 percent rating from December 19, 2011, the date of the Veteran's VA examination for that disability.  

Thereafter, the RO forwarded the claims file to the Director of Compensation Services for consideration of entitlement to an extraschedular rating in excess of that determined by the December 2015 decision.  The Director found that the Veteran's chronic muscle spasm has resulted in marked interference with employment which is not adequately addressed under the current schedular criteria and the Veteran should be awarded an additional 10 percent evaluation on an extraschedular basis.  Thereafter, the RO issued a rating decision which granted the extraschedular rating of 30 percent from December 19, 2011, which accounted for the schedular 20 percent rating, plus the additional 10 percent extraschedular rating.  The Board finds that this was incorrect and the extraschedular rating should apply to the entire period on appeal.  

The Board determined in its December 2015 decision that the evidence prior to December 19, 2011, shows that "the Veteran's disability picture was not meaningfully different than the disability picture presented at the December 2011 VA examination," and assigned a 20 percent rating for the entire period on appeal.  It is unclear to the Board why the RO chose to subsequently ignore the Board's order, but given the Board's findings that the symptoms have been, essentially, the same for the entire period, the Board finds no reason why the Veteran's extraschedular rating of 30 percent should not also be applied to the period prior to December 19, 2011, which accounts for the 20 percent the Board previously awarded in December 2015, plus the additional 10 percent as determined by the Director.  

Particularly, the Board observes that it has already determined that since 2004, the Veteran's chronic muscle strain of the right paraspinous muscles has resulted in the same loss of range of motion, muscle spasms, and abnormal spinal contour, which have resulted in interference with employment.  Further, reviewing all correspondence and findings from the Director of  Compensation Service, at no point did the Director explicitly limit his findings to the period after December 19, 2011.  Rather, he reviewed the entire claims file dating back to 2004 and found that there is evidence of marked interference with employment, which is not adequately addressed under the current schedular criteria, and therefore, awards an additional 10 percent for that disability.  It appears from the record that the RO only applied that finding to the date after December 19, 2011, but did not address why it should not apply earlier (as it did not address why it ignored the Board's December 2015 decision).  As such, the Board will award an additional 10 percent extraschedular rating (for a total of 30 percent) for the period prior to December 19, 2011.  

As for whether an increased extraschedular rating should be granted in excess of an additional 10 percent for any period on appeal, because the Director's grant did not constitute a maximum grant of the benefit sought on appeal, the Director's conclusions are reviewable by the Board.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala the Court held that the standard for assessing an appropriate extraschedular rating, if any, was whether there was "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Id., at 453-4.  

After a review of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that the additional 10 percent awarded by the director is appropriate.  

The Board has previously determined that, for the entire period on appeal, the Veteran's range of forward flexion of the thoracolumbar spine has not been limited to 30 degrees or less at any point.  In fact, prior to a June 2014 VA examination, the Veteran exhibited normal forward flexion.  In June 2014, forward flexion was limited to at least 60 degrees, even following repetitive motion testing.  Even considering functional impairment due to pain, weakness, lack of endurance and incoordination, the Veteran has consistently demonstrated forward flexion well in excess of 30 degrees.  Further, weakness is not accompanied by any atrophy.  There is no evidence of ankylosis of the thoracolumbar spine.  There is no evidence in the record that the Veteran's chronic muscle strain has resulted in cervical spine pathology.  Rather, symptoms have primarily been manifested by thoracolumbar spine issues which would be ordinarily compensated by a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

Nonetheless, the Veteran's disability has resulted in additional impact on his ability to obtain and maintain employment.  Social Security Administration records beginning in 2003 note a history a physical limitations and lack of mobility.  A November 2004 VA examination recorded flare-ups of pain lasting up to a week and resulting in bed rest.  Flare-ups, albeit infrequent, were also noted in a March 2006 VA examination, and resulted in requiring assistance to get around.  In July 2011, he reported debilitating muscle spasms with back pain, which resulted in incapacitating episodes.  At that time, the examiner concluded that the Veteran's disorder affected his usual daily activities.  In December 2011, the Veteran was noted to have pain, fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The examiner explained that those limitations were more present with working or everyday functions, although flare-ups did not explicitly affect range of motion.  In May 2013, the examiner reported flare-ups and muscle spasms.  In June 2014, a VA examiner determined that the Veteran's flare-ups resulted in limitations on employability due to pain which prevented him from tolerating sitting positions for any useful length of time.  

The Board acknowledges that it is without set guidance as to any standard for assigning an extraschedular rating for a back disability that has resulted in interference with employment, but which has not resulted in a maximum schedular rating under the Diagnostic Code.  As stated above, per the holding in Kuppamala the standard for assessing an appropriate extraschedular rating, if any, is whether there was "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Kuppamala, 27 Vet. App. at 453-4.  However, the Board also acknowledges that it is for the very reason of impact on earning capacity that service connection was established and compensable ratings assigned under the schedular criteria in the first place.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  

In this case, although the various examinations have not shown the Veteran to meet the schedular criteria beyond a 20 percent rating, it is clear that his disability results in interference with employment due to an inability to tolerate sitting positions for any useful length of time.  However, to the degree that employment has been affected by his limitation of motion, abnormal spinal contour, and pain, those symptoms are explicitly contemplated by the Diagnostic Code.  If they were, in fact, more severe, then a higher schedular rating would have been warranted. Thus, in light of the foregoing, and resolving doubt in favor of the Veteran, the Board finds that the additional 10 percent extraschedular rating, in excess of the 20 percent schedular rating, but no more, is appropriate for the Veteran's chronic muscle strain of the paraspinous muscles for the entire appeal period.  

In conclusion, affording the Veteran the benefit of the doubt, the Board finds that the Director of Compensation Service's extraschedular grant of an additional 10 percent for chronic muscular strain of the right paraspinous muscles is an adequate grant based on the Veteran's additional loss of earning capacity not compensated by the schedular criteria; however that that grant should apply to the entire period on appeal, to include any period prior to December 19, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.
 

ORDER

Entitlement to an extraschedular rating for hypothyroidism is denied. 

Entitlement to a an additional 10 percent extraschedular rating for chronic muscle strain of the paraspinous muscles (for a total of 30 percent) is granted for the period prior to December 19, 2011.

Entitlement to an extraschedular rating in excess of an additional 10 percent for chronic muscle strain of the paraspinous muscles (for a total of 30 percent) is denied for all periods on appeal.   



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


